 In the Matter Of SOUTHERN PACIFIC TRANSPORT COMPANY, EMPLOYERand.INTERNATIONAL ASSOCIATION OF MACHINSTS, LODGE 1488, PETI-TIONERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, INTERVENORCaseNo. 16-RC-86ORDER VACATING AND SETTING ASIDE DECISION ANDDIRECTION OF ELECTION AND DISMISSING PETITIONOctober 11, 1948The Board, having on July 19,1948, issued a Decision and Directionof Election in the above-entitled proceeding, in which it directed aGlobe election in a unit of garage mechanics and thereafter havingdecided in theMatter of Gulf Oil Corporation,Case No. 16-R-2238(79 N. L. R. B., No. 173) that a unit of garage mechanics is inappro-priate for severance purposes and having specifically overruledMatter of Southern Pacific Transport Co.therein and acting on itsown motion,IT IS HEREBY ORDERED, pursuant to the Board's Decision in theMatterof Gulf Oil Corporation,Case No. 16-R-2238, issued October 8, 1948,that the Decision and Direction of Election in the above matter, issuedon July 19, 1948, be, and it hereby is, vacated and set aside, and thepetition be, and it hereby is, dismissed.Dated, Washington, D. C., October 11, 1948.By direction of the Board :FRANK M. KI.EILER,Executive Secretary.78 N. L. R. B., No. 48.798767-49-vol 78-27405